1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   EDWARD FURNACE,                                  )   Case No.: 1:16-cv-00420-LJO-BAM (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER THAT INMATE EDWARD FURNACE IS
13            v.                                          NO LONGER NEEDED AS A WITNESS IN
                                                      )   THESE PROCEEDINGS, AND THE WRIT OF
14                                                    )   HABEAS CORPUS AD TESTIFICANDUM IS
     COPE, et al.,
                                                      )   DISCHARGED
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Edward Furnace is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            A settlement conference in this matter commenced on March 19, 2019. Inmate Edward

20   Furnace, CDCR #H-33245, is no longer needed by the Court as a witness in these proceedings, and the

21   writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

22
23   IT IS SO ORDERED.

24   Dated:        March 19, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28
